Exhibit 10.1

 

SPONSOR SUPPORT AGREEMENT

 

This SPONSOR SUPPORT AGREEMENT (this “Agreement”), dated as of May 4, 2020, is
made by and among HighPeak Pure Acquisition, LLC, a Delaware limited liability
company (the “Sponsor”), HighPeak Energy Partners II, LP, a Delaware limited
partnership (“HPEP II”), and Pure Acquisition Corp., a Delaware corporation
(“Parent”). The Sponsor, HPEP II and Parent shall be referred to herein from
time to time collectively as the “Parties.” Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Business Combination Agreement (as defined below).

 

WHEREAS, Parent and certain other parties, including affiliates of the Sponsor
and HPEP II, entered into that certain Business Combination Agreement, dated as
of the date hereof (as it may be amended, restated or otherwise modified from
time to time, the “Business Combination Agreement”); and

 

WHEREAS, the Business Combination Agreement contemplates that the Parties will
enter into this Agreement concurrently with the entry into of the Business
Combination Agreement, and that, pursuant to the terms hereof, each of the
Sponsor and HPEP II shall surrender certain securities issued by Parent as of
immediately prior to the Merger Effective Time and agree to certain covenants
and agreements related to the transactions contemplated by the Business
Combination Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.     Representations and Warranties of the Sponsor. The Sponsor represents and
warrants to Parent that the following statements are true and correct:

 

(a)     The Sponsor has the requisite limited liability company power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Sponsor. This
Agreement has been duly and validly executed and delivered by the Sponsor and
constitutes a valid, legal and binding agreement of the Sponsor (assuming this
Agreement has been duly authorized, executed and delivered by the other
Parties), enforceable against the Sponsor in accordance with its terms (subject
to Creditors’ Rights).

 

(b)     As of the date hereof, the Sponsor is the beneficial owner of 10,206,000
shares of Parent Class B Common Stock (the “Founder Shares”) and 10,280,000
warrants, with each warrant entitling the holder thereof to purchase one share
of Parent Class A Common Stock for $11.50 per share (the “Sponsor Private
Warrants”). Immediately prior to the Merger Effective Time and prior to the
forfeiture of the Sponsor Forfeited Securities (as defined below), all of the
Sponsor Forfeited Securities will be owned by the Sponsor. The Sponsor has, or
will have as of the date hereof and immediately prior to giving effect to the
transactions occurring on the Closing Date, as applicable, valid, good and
marketable title to such Sponsor Forfeited Securities, free and clear of all
Encumbrances (other than Encumbrances pursuant to this Agreement or any other
Transaction Agreement and transfer restrictions under applicable Law or under
the Organizational Documents of Parent). Except for this Agreement, the Sponsor
is not party to any option, warrant, purchase right, or other contract or
commitment that could require the Sponsor to sell, transfer, or otherwise
dispose of the Sponsor Forfeited Securities. Neither the Sponsor, nor any
transferees of any securities of Parent initially held by the Sponsor, has
asserted or perfected any rights to adjustment or other anti-dilution
protections with respect to any securities of Parent (including the Founder
Shares and the Sponsor Private Warrants) (whether in connection with the
transactions contemplated by the Business Combination Agreement or otherwise).

 

 

--------------------------------------------------------------------------------

 

 

(c)     The execution, delivery and performance by the Sponsor of this Agreement
and the consummation by the Sponsor of the transactions contemplated hereby do
not: (i) conflict with or result in any breach of any provision of the
Organizational Documents of the Sponsor, (ii) result in a violation or breach
of, or constitute (with or without due notice or lapse of time or both) a
default or give rise to any right of termination, cancellation or acceleration
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease, license, contract, agreement or other instrument or obligation
to which the Sponsor is a party or by which its properties or assets may be
bound, (iii) violate any Law of any Governmental Entity applicable to the
Sponsor or its Subsidiaries, or any of their respective properties or assets
(including the Founder Shares and the Sponsor Private Warrants), as applicable,
or (iv) result in the creation of any Encumbrance (other than Encumbrances
pursuant to this Agreement or any other Transaction Agreement to which it is
subject or bound and transfer restrictions under applicable Law or under the
Organizational Documents of Parent) upon its assets (including the Founder
Shares and the Sponsor Private Warrants), except in the case of clauses (ii),
(iii) and (iv) above, for violations which would not reasonably be expected to
materially impact, impair or delay or prevent the ability of the Sponsor to
consummate the transactions contemplated by this Agreement or have a material
adverse effect on the ability of the Sponsor to perform its obligations
hereunder.

 

2.     Representations and Warranties of HPEP II. HPEP II represents and
warrants to Parent that the following statements are true and correct:

 

(a)     HPEP II has the requisite limited partnership power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of HPEP II. This Agreement has
been duly and validly executed and delivered by HPEP II and constitutes a valid,
legal and binding agreement of HPEP II (assuming this Agreement has been duly
authorized, executed and delivered by the other Parties), enforceable against
HPEP II in accordance with its terms (subject to Creditors’ Rights).

 

(b)     As of the date hereof, HPEP II is the beneficial owner of 20,371,112
warrants, with each warrant entitling the holder thereof to purchase one share
of Parent Class A Common Stock for $11.50 per share (the “HPEP II Public
Warrants”). Immediately prior to the Merger Effective Time and prior to the
forfeiture of the HPEP II Forfeited Securities (as defined below), all of the
HPEP II Forfeited Securities will be owned by HPEP II. HPEP II has, or will have
as of the date hereof and immediately prior to giving effect to the transactions
occurring on the Closing Date, as applicable, valid, good and marketable title
to such HPEP II Forfeited Securities, free and clear of all Encumbrances (other
than Encumbrances pursuant to this Agreement or any other Transaction Agreement
and transfer restrictions under applicable Law or under the Organizational
Documents of Parent). Except for this Agreement, HPEP II is not party to any
option, warrant, purchase right, or other contract or commitment that could
require HPEP II to sell, transfer, or otherwise dispose of the HPEP II Forfeited
Securities. Neither HPEP II, nor any transferees of any securities of Parent
initially held by HPEP II, has asserted or perfected any rights to adjustment or
other anti-dilution protections with respect to any securities of Parent
(including the HPEP II Public Warrants) (whether in connection with the
transactions contemplated by the Business Combination Agreement or otherwise).

 

2

--------------------------------------------------------------------------------

 

 

(c)     The execution, delivery and performance by HPEP II of this Agreement and
the consummation by HPEP II of the transactions contemplated hereby do not:
(i) conflict with or result in any breach of any provision of the Organizational
Documents of HPEP II, (ii) result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default or give rise to
any right of termination, cancellation or acceleration under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, license,
contract, agreement or other instrument or obligation to which HPEP II is a
party or by which its properties or assets may be bound, (iii) violate any Law
of any Governmental Entity applicable to HPEP II or its Subsidiaries, or any of
their respective properties or assets (including the HPEP II Public Warrants),
as applicable, or (iv) result in the creation of any Encumbrance (other than
Encumbrances pursuant to this Agreement or any other Transaction Agreement to
which it is subject or bound and transfer restrictions under applicable Law or
under the Organizational Documents of Parent) upon its assets (including the
HPEP II Public Warrants), except in the case of clauses (ii), (iii) and
(iv) above, for violations which would not reasonably be expected to materially
impact, impair or delay or prevent the ability of HPEP II to consummate the
transactions contemplated by this Agreement or have a material adverse effect on
the ability of HPEP II to perform its obligations hereunder.

 

3.     Forfeitures.

 

(a)     The Sponsor hereby acknowledges and agrees that, immediately prior to
the Merger Effective Time, the Sponsor shall automatically be deemed to
irrevocably transfer to Parent, surrender and forfeit for no consideration
5,350,000 Founder Shares and all of the Sponsor Private Warrants (such forfeited
Founder Shares and Sponsor Private Warrants, collectively, the “Sponsor
Forfeited Securities”) and that from and after such time such Founder Shares and
Sponsor Private Warrants shall be deemed to be cancelled and no longer
outstanding.

 

(b)     HPEP II hereby acknowledges and agrees that, immediately prior to the
Merger Effective Time, HPEP II shall automatically be deemed to irrevocably
transfer to Parent, surrender and forfeit for no consideration (i) all of the
HPEP II Public Warrants and (ii) any and all other warrants of Parent of which
HPEP II becomes the beneficial owner after the date hereof and which are held by
HPEP II as of immediately prior to the Merger Effective Time (“Subsequently
Acquired HPEP II Public Warrants” and together with the HPEP II Public Warrants,
the “HPEP II Forfeited Securities”) and that from and after such time such HPEP
II Public Warrants and Subsequently Acquired HPEP II Public Warrants shall be
deemed to be cancelled and no longer outstanding.

 

3

--------------------------------------------------------------------------------

 

 

4.     Covenants.

 

(a)     Subject to the terms and conditions of this Agreement, each of the
Sponsor and HPEP II hereby unconditionally and irrevocably agrees to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable to consummate and make effective the transactions
contemplated by Section 3 of this Agreement.

 

(b)     From the date hereof until the earlier of the Closing and the
termination of the Business Combination Agreement in accordance with its terms,
each of the Sponsor and HPEP II hereby unconditionally and irrevocably agrees
that it shall not (i) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Exchange Act and the rules and regulations of
the SEC promulgated thereunder, with respect to any Sponsor Forfeited Securities
or HPEP II Forfeited Securities, as applicable, (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any of the Sponsor Forfeited Securities or
HPEP II Forfeited Securities, as applicable, or (iii) publicly announce any
intention to effect any transaction specified in clauses (i) or (ii).

 

5.     Termination. This Agreement shall automatically terminate, and have no
further force and effect, if the Business Combination Agreement is terminated in
accordance with its terms prior to the Closing under the Business Combination
Agreement.

 

6.     Governing Law; Venue; Waiver of Jury Trial.

 

(a)     THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT
OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF RELATE TO THIS AGREEMENT, OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

 

(b)     THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURT OF
CHANCERY OF THE STATE OF DELAWARE (OR, IF THE COURT OF CHANCERY OF THE STATE OF
DELAWARE OR THE DELAWARE SUPREME COURT DETERMINES THAT THE COURT OF CHANCERY
DOES NOT HAVE OR SHOULD NOT EXERCISE SUBJECT MATTER JURISDICTION OVER SUCH
MATTER, THE SUPERIOR COURT OF THE STATE OF DELAWARE) AND THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF DELAWARE SOLELY IN
CONNECTION WITH ANY DISPUTE THAT ARISES IN RESPECT OF THE INTERPRETATION AND
ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND THE DOCUMENTS REFERRED TO IN
THIS AGREEMENT OR IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY
WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING
FOR INTERPRETATION OR ENFORCEMENT HEREOF OR ANY SUCH DOCUMENT THAT IT IS NOT
SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS
NOT MAINTAINABLE IN SAID COURTS OR THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR
THAT THIS AGREEMENT OR ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH
COURTS, AND THE PARTIES IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH
ACTION, SUIT OR PROCEEDING SHALL BE HEARD AND DETERMINED EXCLUSIVELY BY SUCH A
DELAWARE FEDERAL OR STATE COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY
SUCH COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT
MATTER OF SUCH DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER PROVIDED IN
SECTION 7 OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF.

 

4

--------------------------------------------------------------------------------

 

 

(c)     EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER; (III)
SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER
AND CERTIFICATIONS IN THIS SECTION 6.

 

7.     Notices. All notices, requests and other communications to any Party
under, or otherwise in connection with, this Agreement shall be in writing and
shall be deemed to have been duly given (i) if delivered in person; (ii) if
transmitted by facsimile (but only upon confirmation of transmission by the
transmitting equipment); (iii) if transmitted by e-mail (but only upon
confirmation of transmission); or (iv) if transmitted by national overnight
courier, in each case, as addressed as follows:

 

(a) If to the Sponsor or HPEP II, to:       HighPeak Pure Acquisition, LLC   421
W. 3rd Street, Suite 1000   Fort Worth, Texas 76102   Attention: Ryan Hightower
  E-mail: rhightower@highpeakenergy.com

 

5

--------------------------------------------------------------------------------

 

 

  with a required copy to (which copy shall not constitute notice):       Vinson
& Elkins L.L.P.   1001 Fannin, Suite 2500   Houston, Texas 77002   Attention:
Sarah K. Morgan and                    Jeffery B. Floyd   Facsimile: (713)
615-5234 and                    (713) 615-5660   E-mail: smorgan@velaw.com and  
             jfloyd@velaw.com     (b) If to Parent, to:       Pure Acquisition
Corp.   421 W. 3rd Street, Suite 1000   Fort Worth, Texas 76102   Attention:
Steve Tholen   E-mail: stholen@highpeakenergy.com       with a required copy to
(which copy shall not constitute notice):       Hunton Andrews Kurth LLP   600
Travis Street, Suite 4200   Houston, Texas 77002   Attention: G. Michael O’Leary
  Facsimile: (713) 220-4285   E-mail: moleary@HuntonAK.com

 

8.     Specific Performance. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. Each
Party agrees that, in the event of any breach or threatened breach by any other
Party of any covenant or obligation contained in this Agreement, the
non-breaching Party shall be entitled (in addition to any other remedy that may
be available to it, including monetary damages) to seek and obtain (on behalf of
itself and the third Party beneficiaries of this Agreement) (a) a decree or
order of specific performance to enforce the observance and performance of such
covenant or obligation and (b) an injunction restraining such breach or
threatened breach. Each Party further agrees that no other Party hereto or any
other Person shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 8, and each Party hereto irrevocably waives any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument.

 

9.     Counterparts. 118748218 ffff00080120This Agreement may be executed in
118748218any number of counterparts, including via facsimile transmission or
email in “portable document format” (“.pdf”) form, all of which shall be
considered one and the same agreement, it being understood that all Parties need
not sign the same counterpart.

 

6

--------------------------------------------------------------------------------

 

 

10.     Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the Parties.

 

11.     Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned by any Party (whether by operation of law
or otherwise) without the prior written consent of the other Parties. Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the Parties and their respective successors and
assigns. Any purported assignment in violation of this Section 11 shall be void.

 

12.     Severability. Each Party agrees that, should any court or other
competent Governmental Entity hold any provision of this Agreement or part
hereof to be invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Agreement or invalidate or render unenforceable such other
term or provision in any other jurisdiction. Upon such determination that any
term or other provision is invalid, illegal or unenforceable, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible. Except as otherwise
contemplated by this Agreement, in response to an order from a court or other
competent Governmental Entity for any Party to take any action inconsistent
herewith or not to take an action consistent herewith or required hereby, to the
extent that a Party hereto took an action inconsistent with this Agreement or
failed to take action consistent with this Agreement or required by this
Agreement pursuant to such order, such Party shall not incur any liability or
obligation unless such Party did not in good faith seek to resist or object to
the imposition or entering of such order.

 

[Signature page follows.]

 

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 

  THE SPONSOR:             HighPeak Pure Acquisition, LLC                      
      By: /s/ Jack Hightower     Name: Jack Hightower     Title: President & CEO
                            HPEP II:             HighPeak Energy Partners II, LP
            By: HighPeak Energy Partners GP II, LP       Its general partner    
        By: HighPeak GP II, LLC       Its general partner                    
By: /s/ Jack Hightower     Name: Jack Hightower     Title: Chief Executive
Officer  

 

Signature Page to

Sponsor Support Agreement

 

 

--------------------------------------------------------------------------------

 

 

  PARENT:             PURE ACQUISITION CORP.                             By:
/s/ Steven W. Tholen     Name: Steven W. Tholen     Title: Chief Financial
Officer  

 

Signature Page to

Sponsor Support Agreement

 

 